Citation Nr: 0902743	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia 
including due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) including due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse, sons and JH



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1986 to August 
1989, and from May 1991 to January 2005.  His primary MOS was 
in the military police.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran already has service connection for an 
extraordinary litany of disabilities the nature and ratings 
for which will be fully delineated below.  During the course 
of the current appeal, a number of changes were made in those 
ratings which have altered the overall aggregate picture of 
his service-connected disabilities as recognized by VA. 

The veteran and his spouse, his sons and his mother in law, 
testified before a Hearing Officer at the VARO in April 2007; 
a transcript is of record.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the VARO on Travel Board in July 2008, a 
transcript of which is of record.  [Tr.]  


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran has fibromyalgia including of service origin 
and/or due to undiagnosed illness.   

2.  The competent and probative evidence does not show that 
the veteran has chronic fatigue syndrome (CFS) including of 
service origin and/or due to undiagnosed illness.   



CONCLUSIONS OF LAW

1.  The veteran does not have fibromyalgia of service origin 
including due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008). 

2.  The veteran does not have chronic fatigue syndrome (CFS) 
of service origin including due to undiagnosed illness. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 4.88a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices when his claims were 
filed and since, all of which informed him of all pertinent 
requirements for supporting his claims.  The Board finds that 
the content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He and others in his family have twice candidly and 
forthrightly testified on his behalf.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development as to the 
issues.  That action would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in pertinent guidelines.  The symptoms must be 
manifest to a degree of 10 percent or more during the 
presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

Fibromyalgia - "[F]ibro is a prefix denoting relationship to 
fibers" and "myalgia is "muscular pain."  Hoag v. Brown, 4 
Vet. App. 209, 211 (1993).  

For comparative purposes, it is noted that under regulations 
relating to rating disabilities, pursuant to Diagnostic Code 
6354, chronic fatigue syndrome (CFS) symptoms are addressed 
on the basis of when they wax and wane and result in periods 
of incapacitation.  Higher rating are available for CFS 
symptoms manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion or a combination of 
other signs and symptoms as they cause impairment of routine 
daily activities or require bed rest and treatment by a 
physician.  38 C.F.R. § 4.88b, DC 6354, Note.

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2007).

The veteran and his family, as laymen, are not competent to 
give an opinion as to whether a clinical sign or laboratory 
finding constitutes a disease or disability, or is the 
manifestation of such, for VA compensation purposes.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, as noted above, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  See also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)).

III.  Factual Background and Analysis

Service connection is now in effect as follows: obstructive 
sleep apnea to include claimed as sleep insomnia, rated as 50 
percent disabling; migraines headaches, rated as 50 percent 
disabling; post-traumatic stress disorder (PTSD), formerly 
characterized as adjustment disorder with mixed anxiety and 
depression, rated as 30 percent disabling; intermittent left 
upper extremity neuropathy, rated as 20 percent disabling; 
intermittent right upper extremity neuropathy, rated as 20 
percent disabling; right knee retropatellar pain syndrome, 
also characterized as meniscus tear/lateral cruciate ligament 
sprain, rated as 10 percent disabling; left elbow 
epicondylitis, rated as 10 percent disabling; right elbow 
epicondylitis, rated as 10 percent disabling; left shoulder 
impingement syndrome, rated as 10 percent disabling; cervical 
strain, rated as 10 percent disabling; low back strain, rated 
as 10 percent disabling; asthma, rated as 10 percent 
disabling; irritable bowel syndrome, rated as 10 percent 
disabling; diabetes mellitus, type II, rated as 10 percent 
disabling; intermittent left lower extremity neuropathy, also 
characterized as left foot drop, rated as 10 percent 
disabling; intermittent right lower extremity neuropathy, 
rated as 10 percent disabling; and right wrist sprain, also 
characterized as right hand pain, left wrist sprain, also 
characterized as left hand pain, left foot Morton's neuroma, 
allergic rhinitis, idiopathic anaphylaxis, peptic ulcer 
disease secondary to helicobacter pylori, hemorrhoids, 
gastroesophageal reflux disease (GERD), erectile dysfunction, 
post gunshot wound scar on the right shoulder, and atopic 
dermatitis also characterized as eczema, each rated as 
noncompensably disabling.  The veteran also has special 
monthly compensation on account of loss of use of a creative 
organ and has basic eligibility for Chapter 35 benefits.  A 
100 percent total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
was in effect from March 13, 2005 to February 28, 2006, since 
which time he has been in receipt of a 100 percent schedular 
rating.

Service and post-service clinical records are in the file for 
comparative purposes.  The veteran has introduced copies of 
treatise materials into the file relating to CFS, 
fibromyalgia and other symptomatically related disabilities 
including myalgic encephalomyelitis.

The veteran and numerous members of his family have described 
his symptoms; their testimony is both candid and credible.  
And while they are not technically or medically qualified to 
provide either diagnoses or nexus opinion, they are certainly 
permitted to submit their observations, for which the Board 
is most appreciative.

The veteran is in receipt of Social Security Administration 
(SSA) benefits.  He has testified that the clinical data on 
which such determinations were made were primarily VA records 
and are already in the file.  

VA treatment records show numerous complaints of various 
symptoms and early suggestions of the potential for 
fibromyalgia or chronic fatigue findings, but no confirmed 
diagnoses by medical experts of either fibromyalgia or CTS.

It has been certified that further treatment records are not 
available from Brooke Army Medical Center (BAMC).  Available 
clinical data has been filed from the Darnall Army Community 
Hospital (ACH).

The Board will certainly stipulate that the veteran has been 
seen for repeated complaints relating to various muscles and 
joints as well as fatigue and other symptoms sometimes 
associable with a disability diagnosable as CFS or 
fibromyalgia.

Because of the ongoing symptoms, and questions as to the 
nature of his disabilities, the veteran was scheduled for 
specialized testing by VA in April 2007 to determine whether 
he has either fibromyalgia or CTS.  The entire findings on 
these evaluations are of record.  The examiner reviewed the 
veteran's entire file in detail and so stated.  The criteria 
for diagnosing both fibromyalgia and CTS were delineated, as 
cited above.  One examiner noted that CFS is an illness 
characterized by debilitating fatigue and several flu-like 
symptoms and may have both physical and psychiatric 
manifestations, and may closely resemble neurasthenia, 
neurocirculatory asthenia, fibrositis and or fibromyalgia.  

After carefully reviewing all of the criteria necessary for a 
confirmed CTS diagnosis, the examiner noted that the veteran 
had dated the onset of the condition to two years before, and 
did not have a history as required by same.  He had 
complaints of left side neck pain and cervical lymph node 
tenderness and palpability.  He had migratory joint pains in 
some joints and had had headaches since 1986.  He had 
psychiatric symptoms diagnosed as PTSD and sleep problems 
diagnosed as apnea.  The examiner specifically concluded that 
the veteran did not meet the criteria for, and did not have a 
diagnosis of CFS.

With regard to the claimed fibromyalgia, the examiner noted 
that the diagnosis of the disorder (sometimes also called 
fibrositis, primary fibromyalgia syndrome or myofascial pain 
syndrome) required the presence of widespread musculoskeletal 
pain and tender points.  Additional findings might include 
fatigue, sleep disturbance, paresthesiasias, stiffness, 
headaches, irritable bowel syndrome, depression, anxiety or 
Raynaud's-like symptoms.  The medical expert noted that 
widespread pain is defined as pain in both the left and right 
sides of the body, both above and below the waist, and 
affecting the axial skeleton as well as the extremities.  
Noting all of his current symptoms, the examiner specifically 
concluded that while he had some of these symptoms, they were 
attributable to other specific disabilities; and that the 
veteran did not have the disability diagnosed as 
fibromyalgia.

Having reviewed the evidence pertaining to these claims, the 
Board has no alternative but to conclude that service 
connection for CFS and fibromyalgia is not warranted since 
the veteran does not have the diagnosis of either disability.  
That is not to say that the Board is not entirely sympathetic 
to the veteran's situation and finds his observations (and 
those of his family) to be thoughtful, cogent and entirely 
plausible and thus patently credible.  It is clear that the 
veteran's service has exacted a high toll.  However, this 
said, and however helpful and candid these observations may 
be, they do not rise to the level of being ultimately 
persuasive in comparison to the medical expert evaluations of 
record, compounded in this case by rather definitive 
definitions mandated to support a diagnosis for either 
disorder.

In that regard,  the Board would note that it is clear that 
the veteran has many of the symptoms often attributable to 
both of these diseases, and as such, a review of the current 
file reflects that he already has service connection for all 
such symptoms.  However, "undiagnosed illness" is just 
that, and must reflect the absence of a diagnosis to account 
for the clinical findings.  In this case, there are 
appropriate diagnoses, all of which are enumerated above in 
the listing of the veteran's already service-connected 
disabilities.  Simply stated, while some of these 
debilitating symptoms may well already be adjudicated as 
related to service, the current confirmable diagnoses simply 
do not include either CFS or fibromyalgia.

Accordingly, as the objective criteria necessary for 
diagnoses fibromyalgia and/or CTS, including but not limited 
to as manifestations of an undiagnosed illness are not shown, 
thus service connection is not warranted for these claimed 
disabilities as separate and distinct entities from that for 
which he already has been awarded service connection, and in 
some cases, receives significant ongoing compensation.  From 
a practical viewpoint, it must be noted that not only is 
neither disorder diagnosed by medical experts, but the Board 
cannot find symptoms of either disorder which are not 
otherwise already addressed in other service-connected 
disabilities.  In an event, the evidence is not equivocal, 
and a doubt is not raised to be resolved in his favor.


ORDER

Service connection for fibromyalgia including due to 
undiagnosed illness is denied. 

Service connection for chronic fatigue syndrome (CFS) 
including due to undiagnosed illness is denied.   



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


